EDWARD N. SCRUGGS, Retired Circuit Judge.
Since a careful and thorough study of the record fails to disclose any genuine issue of a material fact and since the undisputed facts entitle the defendant/appellee to a judgment as a matter of law, we affirm the order of the trial court granting a summary judgment in favor of the defendant. Rule 56(c), Alabama Rules of Civil Procedure.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975 and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.